ORDER

Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md.Rule 16-773 and the response having been made to the show cause order by David Roberson, the respondent, it is this 8th day of May, 2002
ORDERED, by the Court of Appeals of Maryland, that David Roberson is suspended, effective immediately, from the practice of law in this State subject to further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of David Roberson from the register of attorneys in this Court and shall certify that fact to the-Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).